 In the Matter of E. I.DU PONTDE NEMOURSCOMPANY, SPRUANCEWORKS,RAYON DIVISIONand L. U.#1434, INTERNATIONALBROTHER-HOODOF ELECTRICAL WORKERS, A. F. L.Case No. 5-R-1892.-Decided October 31, 1945Mr. P. B. Collins,of Wilmington, Del., for the Company.Mr. H. F. Adair,of Charlotte, N. C., andMr. Robert E. Stewart,ofRichmond, Va., for the IBEW.Mr. R. J. Francis,of Petersburg, Va., for the ARWI.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by L. U. #1434, InternationalBrotherhood of Electrical Workers, A. F. L., herein called the IBEW,alleging that a question aflectirg commerce had arisen concerning therepresentation of employees of E. I. du Pont de Nemours Company,SpruanceWorks, Rayon Division,' Richmond, Virginia, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Herman Goldberg,Trial Examiner. Said hearing was held at Richmond, Virginia, onJune 29, 1945.The Company, the IBEW, and Ampthill RayonWorkers, Incorporated, herein called the ARWI, appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYE. I. du Pont de Nemours Company, a Delaware corporation, isengaged at Richmond, Virginia, in the manufacture of rayon yarn.'The name appears as amended at the hearing.64 N. L. R. B., No. 108.639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD0During the year 1944 the Company used at its Richmond operationsraw materials having an approximate value of $8,400,000, of which 50percent represented shipments from points outside the Commonwealthof Virginia.During the same period, the Company's manufacturedproducts at these operations were valued at about $28,000,000, of whichapproximately 89 percent. represented shipments to points outside theCommonwealth.For the purpose of this proceeding, the Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDL. U..-+,..-1434, International Brotherhood of Electrical Workers, af-filiated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.Ampthill Rayon Workers, Incorporated, is an unaffiliated labor or-ganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to grant recognition to the IBEW as theexclusive bargaining representative of its electricians on the groundthat the ARWI is the recognized bargaining representative for allemployees of the Company.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the IBEW represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IN.THE APPROPRIATE UNITThe IBEW contends that a unit of all employees in the electricalmaintenance department including electrical craft foremen, but ex-cluding clerical workers and supervisors, is appropriate.The Com-pany and the ARWI urge that the requested unit is inappropriate forthe reason that since 1937 they have been bargaining on the basis ofa unit of all non-supervisory employees in the Spruance Works, in-2 The Field Examiner reported that the IBEW submitted 53 membership applicationcards ; that the names of 52 persons appearing on the cards were listed on the Company'spay roll of May 14, 1945, which contained the names of 53 employees in the alleged appro-priate unit; and that the cards were all dated between January and May 1945 except for8 which were undatedThe ARWI, as proof of its interest, relies on the fact that dues for employees in thealleged appropriate unit are being deducted by the Company in its behalfAt the hearing,itwas stipulated between the parties that the Company was making 40 such dues deduc-tions among the affected employees E. I. DU PONT DE NEMOURS COMPANY641eluding the employees in the electrical maintenance department.-They also oppose the inclusion of electrical craft foremen in any unitfound appropriate.The Company's Spruance Works consists of three rayon plants, onecellophane plant, and one experimental plant, known as the Semi-Works. The electrical maintenance department, a section of the PowerDepartment, does all the electrical servicing and installation workthroughout the Spruance Works, save for the installation on largeconstruction jobs which is done by independent contractors.Em-ployees in this department include electricians, mechanics, helpers, andone oiler .3While the Company employs mechanics, helpers and oilersin other maintenance departments, it is clearly established that thosehere involved are the only ones in such classifications who are engagedin electrical work ; they perform functions typical of apprentices in theelectricians craft and are apparently in the process of becoming skilledelectricians.The shop work of the electrical maintenance departmentis confined to a distinct area, separate from areas occupied by theCompany's other craft employee groups.When not in the shop area,these employees are installing or servicing electrical equipmentthroughout the Company's operations; they are at all times subject tothe immediate supervision of the four electrical craft foremen in theirdepartment. It thus appears that the employees sought by the IBEWcomprise a highly skilled, identifiable, homogeneous group.More-over, we have previously held that electricians, such as those here in-volved constitute a well-defined craft group.Accordingly, we are ofthe opinion that the electricians, helpers, mechanics, and oiler of theelectricalmaintenance department constitute,prima facie,an appro-priate separate bargaining group.As indicated above, the Company and the ARWI advert to their longbargaining history on the basis of the unit consisting of all plants atthe Spruance Works, including the electrical maintenance department,and contend that for this reason the unit is inappropriate.The Com-pany entered into bargaining relations with the ARWI in 1937. Sincethen the Company has dealt with the ARWI as the exclusive bargain-ing representative of all its non-supervisory employees at the Spru-ance Works 4 The Company -and the ARWI have met at regular in-tervals and have bargained concerning wages, hours, conditions ofwork, and a grievance procedure.No written agreement has everbeen entered into between the parties. Instead, the Company hasembodied their understandings in "bulletins" issued in loose-leaf formto virtually all its supervisors and the ARWI.These "bulletins"3The remaining employees are clerical workers whom the IBEW does not wish torepresent.& Included in the unit are production, maintenance,clerical,technical,professional, andmilitarized plant protection employees.670417-46-vol. 64-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been incorporated into the Company's Manual of Rules andRegulations5 setting forth its policies and regulations with referenceto wages, hours, and working conditions.The use of the Manual andthe practice of issuing "bulletins" was, in all respects, a continuation ofthe procedures established by the Company many years before theadvent of the AR' WI.Neither the Company nor the ARWI asserts that the bargaining con-ferences and the subsequent incorporation of their understanding inthe Manual constitutes a contract in bar of these proceedings; they dourge, however, that the bargaining relations between them constitutea pattern of collective bargaining on the basis of the entire operationsat the Spruance Works which would preclude the Board from settingapart the employees in the electrical maintenance department as anappropriate unit.We do not agree.While the Board has held thatwhere there is present a long history of collective bargaining on aplant-wide basis, it will normally refuse to direct an election amongemployees in a smaller group, the doctrine is not without exception.Thus, we have also found, after scrutinizing certain histories of col-lective bargaining, that they fail to disclose a relationship precludingthe establishment of bargaining upon a narrower but otherwise appro-priate basis.6 In the instant case, the Company and the ARWI havenever executed a written contract for a fixed term covering wages,hours, and other conditions of work for the Company's employees.Such bargaining as has occurred, has been of an informal nature and,in our opinion, has not achieved true stability of labor relations.Weare, accordingly, not convinced that the appropriateness of the bar-gaining unit should be predicated upon the Company's informal bar-gaining arrangements with the ARWI. On the other hand, for thereasons set forth above, and upon the entire record in the case, we findthat a unit limited to employees in the electrical maintenance de-partment is appropriate.The IBEW would include the four electrical craft foremen in theunit, while the Company and the ARWI would exclude them., Theelectrical craft foremen have the authority to direct and assign workto the electricians and, except in emergencies, do no work with tools;they keep time records of the employees under them, make effectiverecommendations regarding discipline and rate increases, and are paidon a salary basis. It is clear that they are supervisory employeeswithin our usual definition.Accordingly, we shall exclude them fromthe unit. -Copies of the Manuals are held by the supervisors and the ARWI.Matter of Sangamo Electric Company,59 N. L. R. B. 364;Matter of Corn ProductsRefining Company,52 N. L. It. B. 1234. E. I. DU PONT DE NEMOURS COMPANY643We find that all employees of the electrical maintenance depart-ment of the Company at its Spruance Works, including electricians,mechanics, helpers, and oilers, but excluding clerical employees, elec-trical craft foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The IBEW and the ARWI have submitted evidence to indicate thateach represents a substantial number of employees in the bargainingunit found appropriate.For this reason we shall provide that bothparticipate in the election.In the event the ARWI wins the election,we shall, if that organization so desires, dismiss the petition filed bythe IBEW rather than certify the ARWI as collective bargainingrepresentative of employees in the craft unit herein found appropriatefor bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. I. du Pont deNemours and Company, Spruance Works, Rayon Division, Richmond,Virginia, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fifth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarily 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by L. U. #1434,International Brotherhood of ElectricalWorkers, A. F. L., or byAmpthill Rayon Workers, Incorporated, for the purposes of collec-tive bargaining, or by neither.